Matter of Carter v Supreme Ct., Nassau County (2016 NY Slip Op 04048)





Matter of Carter v Supreme Ct., Nassau County


2016 NY Slip Op 04048


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2016-02715	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Jeremy Marquise Carter, petitioner,
vSupreme Court, Nassau County, respondent.


Jeremy Marquise Carter, Estill, SC, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent to determine a certain motion in an underlying action entitled Carter v Botero , pending in the Supreme Court, Nassau County, under Index No. 10901/12, and application by the petitioner to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 506[b]; 7804[b]).
RIVERA, J.P., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court